                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8    BOBBIE JANE SMITH,                                Case No.18-cv-00887-VKD
                                                       Plaintiff,
                                   9
                                                                                          ORDER DISCHARGING ORDER TO
                                                v.                                        SHOW CAUSE WHY ACTION SHOULD
                                  10
                                                                                          NOT BE DISMISSED
                                  11    NANCY A. BERRYHILL,
                                                                                          Re: Dkt. No. 24
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has considered plaintiff Bobbie Jane Smith’s response to the order to show

                                  14   cause issued on November 16, 2018. Good cause for Ms. Smith’s failure to timely file her motion

                                  15   for summary judgment has been shown, and the order to show cause is hereby discharged. Had

                                  16   plaintiff’s counsel included an explanation of the reasons supporting Ms. Smith’s earlier request

                                  17   for extension of her deadline to file a motion for summary judgment, as required by Civil Local

                                  18   Rule 6-2, the Court would have been inclined to grant the extension.

                                  19          The show cause hearing scheduled for November 27, 2018 is vacated.

                                  20          Pursuant to the Social Security Procedural Order issued on February 12, 2018, Secretary

                                  21   Berryhill’s opposition or cross-motion for summary judgment is due December 18, 2018, unless

                                  22   the parties otherwise stipulate. Dkt. No. 6.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 25, 2018

                                  25

                                  26
                                                                                                   VIRGINIA K. DEMARCHI
                                  27                                                               United States Magistrate Judge
                                  28
